

116 S2272 IS: Blair Holt Firearm Owner Licensing and Record of Sale Act of 2019
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2272IN THE SENATE OF THE UNITED STATESJuly 25, 2019Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for the implementation of a system of licensing for purchasers of certain firearms and
			 for a record of sale system for those firearms, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Blair Holt Firearm Owner Licensing and Record of Sale Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Title I—Licensing
					Sec. 101. Licensing requirement.
					Sec. 102. Issuance, revocation, and renewal of firearm owner licenses.
					Sec. 103. Relief from denial or revocation of firearm owner licenses.
					Title II—Record of Sale or Transfer
					Sec. 201. Sale or transfer requirements for qualifying firearms.
					Sec. 202. Firearm records.
					Title III—Additional Prohibitions
					Sec. 301. Universal background check requirement.
					Sec. 302. Failure to maintain or permit inspection of records.
					Sec. 303. Failure to report loss or theft of firearm.
					Sec. 304. Failure to provide notice of change of address.
					Sec. 305. Child access prevention.
					Title IV—Enforcement
					Sec. 401. Criminal penalties.
					Sec. 402. Regulations.
					Sec. 403. Inspections.
					Sec. 404. Orders.
					Sec. 405. Injunctive enforcement.
					Title V—Firearm Injury Information and Research
					Sec. 501. Duties of the Attorney General.
					Title VI—Effect on State Law
					Sec. 601. Effect on State law.
					Sec. 602. Certification of State firearm licensing systems and State firearm record of sale
			 systems.
					Title VII—Relationship to Other Law
					Sec. 701. Subordination to Arms Export Control Act.
					Title VIII—Inapplicability
					Sec. 801. Inapplicability to governmental authorities.
					Title IX—Effective Dates of Amendments
					Sec. 901. Effective dates of amendments.
				
			2.Findings and purposes
 (a)FindingsCongress finds that— (1)the manufacture, distribution, and importation of firearms is inherently commercial in nature;
 (2)firearms regularly move in interstate commerce; (3)to the extent that firearms trafficking is intrastate in nature, it arises out of and is substantially connected with a commercial transaction that, when viewed in the aggregate, substantially affects interstate commerce;
 (4)because the intrastate and interstate trafficking of firearms are so commingled, full regulation of interstate commerce requires the incidental regulation of intrastate commerce;
 (5)firearm-related assaults in the United States— (A)during the 16-year period between 2001 and 2016, were associated with the majority of homicides and half of all suicides; and
 (B)during the 15-year period between 2001 and 2015, were the seventh leading cause of nonfatal violent injuries;
 (6)on the afternoon of May 10, 2007, Blair Holt, a junior at Julian High School in Chicago, was killed on a public bus riding home from school when he used his body to shield a girl who was in the line of fire after a young man boarded the bus and started shooting;
 (7)since 2007, when 32 students and teachers were killed at Virginia Tech, 7 of the 11 most deadly mass shootings in the United States have taken place;
 (8)since 2012, when 20 first graders and teachers were murdered with an assault rifle at Sandy Hook Elementary School in Newtown, Connecticut, more than 230 school shootings have occurred in the United States;
 (9)in 2015, there were 294 mass shootings, including, notably, the shooting at Umpqua Community College in Oregon, the Charleston church shooting in South Carolina, the theatre shooting in Lafayette, Louisiana, and the Isla Vista community shootings in California;
 (10)since 2016, the country has witnessed 4 of the 10 worst gun massacres in modern United States history; and
 (11)in February 2018, 17 members of the Marjory Stoneman Douglas High School community in Parkland, Florida, lost their lives at the hands of a 19-year-old armed with an AR–15 semiautomatic assault rifle.
 (b)Sense of CongressIt is the sense of Congress that— (1)firearms trafficking is prevalent and widespread in and among the States, and it is usually impossible to distinguish between intrastate trafficking and interstate trafficking; and
 (2)it is in the national interest and within the role of the Federal Government to ensure that the regulation of firearms is uniform among the States, that law enforcement can quickly and effectively trace firearms used in crime, and that firearms owners know how to use and safely store their firearms.
 (c)PurposesThe purposes of this Act and the amendments made by this Act are— (1)to protect the public against the unreasonable risk of injury and negligent or reckless death associated with the unrecorded sale or transfer of qualifying firearms to criminals and youths;
 (2)to ensure that owners of qualifying firearms are knowledgeable in the safe use, handling, and storage of those firearms;
 (3)to restrict the availability of qualifying firearms to criminals, youth, and other persons prohibited by Federal law from receiving firearms;
 (4)to facilitate the tracing of qualifying firearms used in crime by Federal and State law enforcement agencies; and
 (5)to hold criminally and civilly liable those who facilitate the transfer of qualifying firearms, causing risk of injury and negligent or reckless death associated with the transfer of those qualifying firearms.
				3.Definitions
 (a)In generalIn this Act, the terms firearm, qualifying firearm, and State have the meanings given those terms in section 921(a) of title 18, United States Code, as amended by subsection (b).
 (b)Title 18, United States CodeSection 921(a) of title 18, United States Code, is amended by adding at the end the following:  (36)The term detachable ammunition feeding device—
 (A)means a magazine, belt, drum, feed strip, or similar device that— (i)is capable of being detached from a semiautomatic rifle; and
 (ii)has a capacity of, or that can be readily restored or converted to accept, more than 10 rounds of ammunition; and
 (B)does not include an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition.
 (37)The term firearm owner license means a license issued under section 923(m). (38)The term qualifying firearm—
 (A)means— (i)a handgun; or
 (ii)a semiautomatic rifle that is capable of accepting a detachable ammunition feeding device; and (B)does not include an antique firearm..
			ILicensing
 101.Licensing requirementSection 922 of title 18, United States Code, is amended by adding at the end the following:  (aa)Firearm licensing requirement (1)In generalSubject to paragraph (2), it shall be unlawful for any individual other than a licensed importer, licensed manufacturer, licensed dealer, or licensed collector to possess a qualifying firearm on or after the applicable date, unless that individual has a valid—
 (A)firearm owner license; or (B)State firearm license.
							(2)Exemptions
 (A)In generalParagraph (1) shall not apply to— (i)a Federal, State, local, or Tribal law enforcement officer while engaged in the performance of official duties;
 (ii)a member of the Armed Forces or National Guard while engaged in the performance of official duties;
 (iii)a Federal employee who is required to carry a qualifying firearm in the capacity of that individual as a Federal employee while engaged in the performance of official duties;
 (iv)a member of a bona fide veterans organization that received the qualifying firearm directly from the Armed Forces, including a member of the color guard of the veterans organization, while using the qualifying firearm for a ceremonial purpose with blank ammunition;
 (v)an unemancipated minor who is under the direct supervision of an individual who— (I)has a valid firearm owner license or State firearm license; and
 (II)is, with respect to the minor— (aa)a parent;
 (bb)a legal guardian; or (cc)any other individual standing in loco parentis;
 (vi)an individual with a valid hunting license issued by a State while the individual is—
 (I)hunting in the State that issued the license; and (II)accompanied by an individual who has a valid firearm owner license or State firearm license; or
 (vii)an individual who is— (I)(aa)on a firing or shooting range; or
 (bb)participating in a firearms safety or training course recognized by— (AA)a Federal, State, local, or Tribal law enforcement agency; or
 (BB)a national or statewide shooting sports organization;
 (II)otherwise eligible to obtain a firearm owner license; and (III)under the direct supervision of an individual who—
 (aa)has a valid firearm owner license or State firearm license; and
 (bb)is not less than 21 years of age. (B)Individuals with State firearm licensesNot later than 60 days after the date on which an individual who has a State firearm license moves from the State in which the State firearm license of the individual was issued to a different State, the individual shall—
 (i)if the State to which the individual has moved has a State firearm owner licensing system certified by the Attorney General under section 933, apply for—
 (I)a State firearm license under that State system; or
 (II)a firearm owner license; or (ii)if the State to which the individual has moved does not have a State firearm licensing system certified by the Attorney General under section 933, apply for a firearm owner license.
 (3)DefinitionsIn this subsection— (A)the term applicable date means, with respect to a qualifying firearm that is acquired by the individual—
 (i)before the date of enactment of the Blair Holt Firearm Owner Licensing and Record of Sale Act of 2019, 2 years after that date of enactment; and
 (ii)on or after the date of enactment of the Blair Holt Firearm Owner Licensing and Record of Sale Act of 2019, 1 year after that date of enactment; and
 (B)the term State firearm license means a firearm license issued under a firearm licensing system established by a State that has been certified by the Attorney General under section 933.
 (bb)Denial or revocation of firearm owner licensesIt shall be unlawful for any individual who is denied a firearm owner license under paragraph (3)(D) of section 923(m) or receives a revocation notice under paragraph (5)(B)(i) of that section to knowingly—
 (1)fail to surrender the firearm owner license of the individual in accordance with paragraph (6)(A)(i) of that section;
 (2)fail to submit a firearm disposition record in accordance with paragraph (6)(A)(ii) of that section;
 (3)make a false statement in a firearm disposition record submitted under paragraph (6)(A)(ii) of that section; or
 (4)fail to transfer any qualifying firearm of the individual in accordance with paragraph (6)(A)(iii) of that section..
 102.Issuance, revocation, and renewal of firearm owner licensesSection 923 of title 18, United States Code, is amended— (1)in subsection (d)(1)(F)(iii), by inserting under subsection (a) or (b) after Federal firearms license;
 (2)in subsection (l), by inserting under subsection (a) or (b) after a firearms license is issued; and (3)by adding at the end the following:
					
						(m)Firearm owner licenses
 (1)DefinitionsIn this subsection— (A)the term clinical psychologist means a psychologist licensed or registered to practice psychology in the State in which the psychologist practices who—
 (i)has— (I)a doctoral degree from a regionally accredited university, college, or professional school; and
 (II)not less than 2 years of supervised experience in health services, of which— (aa)not less than 1 year is of postdoctoral experience; and
 (bb)not less than 1 year is of experience in an organized health service program; or (ii)has—
 (I)a graduate degree in psychology from a regionally accredited university or college; and (II)not less than 6 years of experience as a psychologist, of which not less than 2 years are of supervised experience in health services;
 (B)the term covered offense means battery, assault, aggravated assault, or violation of an order of protection, in which a firearm was used or possessed;
 (C)the term identification document has the meaning given the term in section 1028(d); (D)the term licensed individual means an individual issued a firearm owner license under paragraph (3);
 (E)the term physician means a doctor of medicine legally authorized to practice medicine by the State in which the physician performs that function or action;
 (F)the term qualified examiner means a medical professional authorized to conduct a qualifying mental health evaluation by the State in which the evaluation occurs; and
 (G)the term qualifying mental health evaluation means a mental evaluation by a physician, clinical psychologist, or qualified examiner resulting in a certification by the physician, clinical psychologist, or qualified examiner that an individual is not a clear and present danger to the individual or others.
								(2)Applications
 (A)In generalAn individual applying for a firearm owner license under this subsection shall submit to the Attorney General, in accordance with the regulations promulgated under subparagraph (B), an application that includes—
 (i)a current, passport-sized photograph of the applicant that provides a clear, accurate likeness of the applicant;
 (ii)the name, address, and date and place of birth of the applicant; (iii)any other name that the applicant has ever used or by which the applicant has ever been known;
 (iv)with respect to each category of person prohibited by Federal law, or by the law of the State of residence of the applicant, from obtaining a firearm, a statement that the applicant is not a person prohibited from receiving a firearm;
 (v)(I)a certification by the applicant that the applicant is not younger than 21 years old; or (II)in the case of an applicant who is younger than 21 years old—
 (aa)written proof of the consent of the parent or legal guardian of the applicant for the applicant to possess and acquire a qualifying firearm, provided that the parent or legal guardian—
 (AA)is not an individual prohibited by subsection (g) or (n) of section 922 from receiving a firearm; and
 (BB)submits an affidavit with the application affirming that the parent or legal guardian is not an individual prohibited by subsection (g) or (n) of section 922 from receiving a firearm; and
 (bb)a certification by the applicant that the applicant has not been convicted of a misdemeanor, other than a traffic offense, or adjudged delinquent;
 (vi)a certification by the applicant that the applicant— (I)was not a patient in a mental health facility during the 5-year period preceding the date on which the application is submitted;
 (II)is not an individual with an intellectual or developmental disability; (III)is not subject to an order of protection prohibiting the applicant from possessing a firearm;
 (IV)has not been convicted of a covered offense during the 5-year period preceding the date on which the application is submitted; and
 (V)has not been adjudged delinquent for an act of juvenile delinquency that if committed by an adult would be a felony;
 (vii)if the individual was a patient in a mental health facility during a period ending more than 5 years before the date on which the application is submitted, a qualifying mental health evaluation;
 (viii)an authorization by the applicant to release to the Attorney General, or an authorized representative of the Attorney General, any mental health records pertaining to the applicant;
 (ix)the rolled fingerprints of the applicant; (x)the date on which the application was submitted; and
 (xi)the signature of the applicant. (B)Regulations governing submission (i)In generalThe Attorney General shall promulgate regulations specifying procedures for the submission of an application under subparagraph (A) to the Attorney General that shall—
 (I)provide for submission of the application through a licensed dealer or an office or agency of the Federal Government designated by the Attorney General;
 (II)require the applicant to provide a valid identification document of the applicant, containing a photograph of the applicant, to the licensed dealer or to the office or agency of the Federal Government, as applicable, at the time of submission of the application to that licensed dealer, office, or agency; and
 (III)require that a completed application be forwarded to the Attorney General not later than 48 hours after the application is submitted to the licensed dealer or office or agency of the Federal Government.
 (ii)DefinitionIn this subparagraph, the term agency has the meaning given the term in section 551 of title 5. (C)Fees (i)In generalThe Attorney General shall charge and collect from each applicant for a license under this subsection a fee in an amount determined in accordance with clause (ii).
 (ii)Fee amountThe amount of the fee collected under this subparagraph shall be not less than the amount determined by the Attorney General to be necessary to ensure that the total amount of all fees collected under this subparagraph during a fiscal year is sufficient to cover the costs of carrying out this subsection during that fiscal year, except that such amount shall not exceed $10.
									(3)Issuance of licenses
 (A)In generalNot later than 30 days after the date on which an application is submitted under paragraph (2), the Attorney General shall issue a firearm owner license to an applicant who has submitted an application that meets the requirements under paragraph (2), if, after conducting a fingerprint-based nationwide criminal background check using the rolled fingerprints of the applicant submitted in the application, the Attorney General determines that the applicant—
 (i)is not prohibited by subsection (g) or (n) of section 922 from receiving a qualifying firearm;
 (ii)(I)is not younger than 21 years old; or (II)is younger than 21 years old and—
 (aa)has submitted written proof of the consent of the parent or legal guardian of the applicant required under paragraph (2)(A)(v)(II)(aa); and
 (bb)has not been convicted of a misdemeanor, other than a traffic offense, or adjudged delinquent; (iii)was not a patient in a mental health facility during the 5-year period preceding the date on which the application is submitted;
 (iv)is not an individual with an intellectual or developmental disability; (v)is not subject to an order of protection prohibiting the applicant from possessing a firearm;
 (vi)has not been convicted of a covered offense during the 5-year period preceding the date on which the application is submitted;
 (vii)has not been adjudged delinquent for an act of juvenile delinquency that if committed by an adult would be a felony;
 (viii)if the applicant was a patient in a mental health facility during a period ending more than 5 years before the date on which the application is submitted, has received a qualifying mental health evaluation;
 (ix)does not have a mental condition that makes the applicant a clear and present danger to the individual or others; and
 (x)has not intentionally made a false statement in the application under paragraph (2). (B)Effect of issuance to prohibited individualsA firearm owner license issued under this paragraph shall be null and void if issued to an individual who is prohibited by subsection (g) or (n) of section 922 from receiving a firearm.
 (C)Form of licensesA firearm owner license issued under this paragraph shall be in the form of a tamper-resistant card, and shall include—
 (i)the photograph of the licensed individual submitted with the application under paragraph (2); (ii)the address of the licensed individual;
 (iii)the date of birth of the licensed individual; (iv)the sex of the licensed individual;
 (v)the height and weight of the licensed individual; (vi)a license number, unique to each licensed individual;
 (vii)the expiration date of the license, which shall be— (I)the date that is 5 years after the initial anniversary of the date of birth of the licensed individual following the date on which the license is issued; or
 (II)in the case of a license renewed under paragraph (4), the date that is 5 years after the anniversary of the date of birth of the licensed individual following the date on which the license is renewed;
 (viii)a facsimile of the rolled fingerprints of the individual submitted in the application of the individual under paragraph (2)(A)(ix) in an encrypted, embedded, and machine-readable format;
 (ix)the signature of the licensed individual provided on the application under paragraph (2), or a facsimile of the signature; and
 (x)centered at the top of the license, capitalized, and in boldface type, the following: FIREARM OWNER LICENSE—NOT VALID FOR ANY OTHER PURPOSE.(D)Denial (i)In generalIf the Attorney General determines that an applicant does not meet the requirements under subparagraph (A), the Attorney General shall provide written notice to the applicant that states—
 (I)the specific grounds on which the denial is based; and (II)the requirements for issuance of a firearm owner license under subparagraph (A).
 (ii)Notice to local law enforcementThe Attorney General shall transmit a copy of the notice described in clause (i) to the sheriff and law enforcement agency having jurisdiction where the individual to whom the denial pertains resides.
 (E)Change of addressA licensed individual shall immediately notify the Attorney General if the licensed individual moves from the residence address listed on the firearm owner license of that licensed individual.
								(4)Renewal of licenses
								(A)Applications for renewal of licenses
 (i)In generalA licensed individual seeking to renew a firearm owner license shall, not later than 60 days before the expiration date of the firearm owner license, submit to the Attorney General, in accordance with the regulations promulgated under subparagraph (B), an application for renewal of the license.
 (ii)ContentsAn application submitted under clause (i) shall include— (I)a current, passport-sized photograph of the licensed individual that provides a clear, accurate likeness of the licensed individual;
 (II)current proof of identity of the licensed individual; and (III)the address of the licensed individual.
 (iii)Regulations governing submissionThe Attorney General shall promulgate regulations specifying procedures for the submission of applications under this subparagraph.
 (B)Issuance of renewed licensesUpon approval of an application submitted under subparagraph (A), the Attorney General shall issue a renewed license, which shall meet the requirements of paragraph (3)(C), except that the license shall include the current photograph and address of the licensed individual, as provided in the application submitted under subparagraph (A) of this paragraph, and the expiration date of the renewed license, in accordance with paragraph (3)(C)(vii)(II).
								(5)Revocation of licenses
 (A)In generalIf a licensed individual becomes an individual who the Attorney General determines does not meet the requirements under paragraph (3)(A) of this subsection—
 (i)the firearm owner license is revoked; and (ii)the individual shall surrender the firearm owner license to the Attorney General in accordance with paragraph (6)(A) of this subsection.
									(B)Notice
 (i)In generalUpon receipt by the Attorney General of notice that a licensed individual has become an individual described in subparagraph (A), the Attorney General shall provide written notice to the individual that—
 (I)the firearm owner license is revoked; and (II)states the specific grounds on which the revocation is based.
 (ii)Notice to local law enforcementThe Attorney General shall transmit a copy of the notice described in clause (i) to the sheriff and law enforcement agency having jurisdiction where the individual to which the denial pertains resides.
									(6)Surrender of licenses and qualifying firearms
 (A)In generalSubject to subparagraph (F), an individual who is denied a firearm owner license under paragraph (3)(D) or receives a revocation notice under paragraph (5)(B)(i) shall, not later than 48 hours after receiving notice of the denial or revocation—
 (i)in the case of an individual who receives a revocation notice, surrender the firearm owner license of the individual—
 (I)by bringing the firearm owner license to an office of— (aa)the Federal Bureau of Investigation;
 (bb)the Bureau of Alcohol, Tobacco, Firearms, and Explosives; or (cc)a United States Attorney; or
 (II)by mailing the firearm owner license to the Attorney General; (ii)if the individual owns or has custody and control of a qualifying firearm, complete a firearm disposition record described in subparagraph (B) and—
 (I)in the case of an individual who receives a denial notice, submit that firearm disposition record to an entity described in clause (i); and
 (II)in the case of an individual who receives a revocation notice, submit that firearm disposition record at the same time that the individual surrenders the firearm owner license under clause (i); and
 (iii)transfer any qualifying firearm that is owned by or under the custody and control of the individual to—
 (I)any location other than— (aa)a location to which the individual has immediate access;
 (bb)a residence of the individual; (cc)a vehicle of the individual; or
 (dd)a storage space of the individual; or (II)if applicable, any person other than a member of the household of the individual.
 (B)Firearm disposition recordsThe Attorney General shall prescribe a form for a firearm disposition record to be completed under subparagraph (A)(ii) that shall require an individual completing the firearm disposition record to disclose—
 (i)the make, model, and serial number of each qualifying firearm that is owned by or under the custody and control of the individual on the date on which the firearm disposition record is completed by the individual;
 (ii)the location where each qualifying firearm described in clause (i) will be located after the individual submits the firearm disposition record; and
 (iii)if any qualifying firearm described in clause (i) will be transferred to the ownership or custody and control of another person, the name, address, and, if applicable, firearm owner license number of the transferee.
 (C)Responsibilities of receiving entitiesAt the time at which an entity described in subparagraph (A)(i) receives a firearm owner license and firearm disposition record under subparagraph (A), the entity shall—
 (i)provide to the individual surrendering the firearm owner license and submitting the firearm disposition record—
 (I)a receipt showing that the individual surrendered the firearm owner license to the entity; and (II)a copy of the firearm disposition record submitted by the individual; and
 (ii)if the entity is an entity described in item (aa), (bb), or (cc) of subparagraph (A)(i)(I)— (I)transmit to the Attorney General—
 (aa)the firearm owner license; and (bb)the firearm disposition record; and
 (II)maintain a copy of the documents described in subclause (I) of this clause. (D)Right to reclaim firearmAn individual who transfers a qualifying firearm under subparagraph (A)(iii) may reclaim the qualifying firearm after a successful application for relief or appeal under section 925(g)..
 103.Relief from denial or revocation of firearm owner licensesSection 925 of title 18, United States Code, is amended by adding at the end the following:  (g)Relief from denial or revocation of firearm owner licenses (1)Application to the Attorney General (A)In generalIf the Attorney General denies a firearm owner license to an individual under paragraph (3)(D) of section 923(m) or revokes the firearm owner license of an individual under paragraph (5) of that section, the individual may, not later than 60 days after the date on which the denial or revocation occurs, make an application to the Attorney General for relief from that denial or revocation.
 (B)ReliefThe Attorney General may grant relief to an applicant under subparagraph (A), if the applicant establishes to the satisfaction of the Attorney General that the circumstances relating to the denial or revocation, and the criminal record and personal reputation of the applicant, are such that—
 (i)the applicant will not be likely to act in a manner dangerous to public safety; and (ii)relief under this subparagraph would not be contrary to the public interest.
 (C)Notice in the Federal RegisterIf the Attorney General grants relief under subparagraph (B), the Attorney General shall promptly publish in the Federal Register a notice—
 (i)that the relief was granted; and (ii)that describes the reasons for granting the relief.
								(2)Appeal
 (A)In generalAn applicant who is denied relief under paragraph (1)(B) may file a petition for judicial review of the denial with the district court of the United States for the district in which the applicant resides.
 (B)HearingA court that receives a petition under subparagraph (A) shall hold a hearing to determine whether to grant the petitioner relief described in paragraph (1)(A) not later than 72 hours after the petitioner files the petition.
							(C)Notice and opportunity to be heard
 (i)In generalThe court shall provide the petitioner with notice and the opportunity to be heard at a hearing under this paragraph, sufficient to protect the due process rights of the petitioner.
								(ii)Right to counsel
 (I)In generalAt a hearing under this paragraph, the petitioner may be represented by counsel who is— (aa)chosen by the petitioner; and
 (bb)authorized to practice at such a hearing. (II)Court-provided counselIf the petitioner is financially unable to obtain representation by counsel, the court, at the request of the petitioner, shall ensure to the extent practicable that the petitioner is represented by an attorney for the Legal Services Corporation with respect to the petition.
 (D)Burden of proof; standardAt a hearing under this paragraph, the Attorney General— (i)shall have the burden of proving all material facts; and
 (ii)shall be required to demonstrate, by clear and convincing evidence, that the petitioner is prohibited under section 923(m)(3)(A) from receiving a firearm owner license..
			IIRecord of Sale or Transfer
 201.Sale or transfer requirements for qualifying firearmsSection 922 of title 18, United States Code, as amended by section 101 of this Act, is amended by adding at the end the following:
				
 (cc)Unauthorized sale or transfer of a qualifying firearmIt shall be unlawful for any person to sell, deliver, or otherwise transfer a qualifying firearm to, or for, any person who is not a licensed importer, licensed manufacturer, licensed dealer, or licensed collector, or to receive a qualifying firearm from a person who is not a licensed importer, licensed manufacturer, licensed dealer, or licensed collector, unless, at the time and place of the transfer or receipt—
 (1)the transferee presents to a licensed dealer a valid firearm owner license issued to the transferee—
 (A)under section 923(m); or (B)pursuant to a State firearm licensing system certified under section 933 established by the State in which the transfer or receipt occurs;
 (2)the licensed dealer contacts the Attorney General or the head of the State agency that administers the certified system described in paragraph (1)(B), as applicable, and receives notice that the transferee has been issued a firearm owner license described in paragraph (1) and that the firearm owner license remains valid; and
 (3)the licensed dealer records on a document (which, in the case of a sale, shall be the sales receipt) a tracking authorization number provided by the Attorney General or the head of the State agency, as applicable, as evidence that the licensed dealer has verified the validity of the firearm owner license..
			202.Firearm records
 (a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:  932.Firearm records (a)Submission of sale or transfer reports (1)In generalNot later than 14 days after the date on which the transfer of a qualifying firearm is processed by a licensed dealer under section 922(cc), the licensed dealer shall submit to the Attorney General (or, in the case of a licensed dealer located in a State that has a State firearm licensing and record of sale system certified under section 933, to the head of the State agency that administers that system) a report of that transfer, which shall include information relating to—
 (A)the manufacturer of the qualifying firearm; (B)the model name or number of the qualifying firearm;
 (C)the serial number of the qualifying firearm; (D)the date on which the qualifying firearm was received by the transferee;
 (E)the number of the valid firearm owner license issued to the transferee— (i)under section 923(m); or
 (ii)in accordance with a State firearm licensing system certified under section 933 established by the State in which the transfer or receipt occurs; and
 (F)the name and address of the individual who transferred the firearm to the transferee. (2)Effective dateThis subsection shall take effect on the date that is 1 year after the date of enactment of the Blair Holt Firearm Owner Licensing and Record of Sale Act of 2019.
 (b)Federal record of sale systemNot later than 270 days after the date of enactment of the Blair Holt Firearm Owner Licensing and Record of Sale Act of 2019, the Attorney General shall establish and maintain a Federal record of sale system, which shall include the information included in each report submitted to the Attorney General under subsection (a)..
 (b)Elimination of prohibition on establishment of system of registrationSection 926(a) of title 18, United States Code, is amended by striking the second sentence. (c)Clerical amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by adding at the end the following:
					932. Firearm records..
				IIIAdditional Prohibitions
 301.Universal background check requirementSection 922 of title 18, United States Code, as amended by sections 101 and 201 of this Act, is amended by adding at the end the following:
				
					(dd)Universal background check requirement
 (1)RequirementExcept as provided in paragraph (2), it shall be unlawful for any person other than a licensed importer, licensed manufacturer, licensed dealer, or licensed collector to sell, deliver, or otherwise transfer a firearm to any person other than such a licensee, unless the transfer is processed through a licensed dealer in accordance with subsection (t).
 (2)ExceptionParagraph (1) shall not apply to the infrequent transfer of a firearm by gift, bequest, intestate succession, or other means by an individual to a parent, child, grandparent, or grandchild of the individual, or to any loan of a firearm for any lawful purpose for not more than 30 days between individuals who are personally known to each other..
 302.Failure to maintain or permit inspection of recordsSection 922 of title 18, United States Code, as amended by sections 101, 201, and 301 of this Act, is amended by adding at the end the following:
				
 (ee)Failure To maintain or permit inspection of recordsIt shall be unlawful for a licensed manufacturer or a licensed dealer to fail to comply with section 932, or to fail to maintain such records or supply such information as the Attorney General may require in order to ascertain compliance with that section and the regulations and orders issued under that section..
 303.Failure to report loss or theft of firearmSection 922 of title 18, United States Code, as amended by sections 101, 201, 301, and 302 of this Act, is amended by adding at the end the following:
				
 (ff)Failure To report loss or theft of firearmsIt shall be unlawful for any person who owns a qualifying firearm to fail to report the loss or theft of the firearm to the Attorney General within 72 hours after the loss or theft is discovered by the person who owns the qualifying firearm..
 304.Failure to provide notice of change of addressSection 922 of title 18, United States Code, as amended by sections 101, 201, 301, 302, and 303 of this Act, is amended by adding at the end the following:
				
 (gg)Failure To provide notice of change of addressIt shall be unlawful for any individual to whom a firearm owner license has been issued under section 923(m) to fail to report to the Attorney General a change in the address of that individual within 60 days of that change of address..
 305.Child access preventionSection 922 of title 18, United States Code, as amended by sections 101, 201, 301, 302, 303, and 304 of this Act, is amended by adding at the end the following:
				
					(hh)Child access prevention
 (1)Definition of childIn this subsection, the term child means an individual who has not attained 18 years of age. (2)Prohibition and penaltiesExcept as provided in paragraph (3), it shall be unlawful for any person to keep a loaded firearm, or an unloaded firearm and ammunition for the firearm, any one of which has been shipped or transported in interstate or foreign commerce, within any premises that is under the custody or control of that person, if—
 (A)that person— (i)knows, or recklessly disregards the risk, that a child is capable of gaining access to the firearm; and
 (ii)either— (I)knows, or recklessly disregards the risk, that a child will use the firearm to cause the death of, or serious bodily injury (as defined in section 1365) to, the child or any other individual; or
 (II)knows, or reasonably should know, that possession of the firearm by a child is unlawful under Federal or State law; and
 (B)a child uses the firearm and the use of that firearm causes the death of, or serious bodily injury to, the child or any other individual.
 (3)ExceptionsParagraph (2) shall not apply if— (A)at the time the child obtained access, the firearm was secured with a secure gun storage or safety device;
 (B)the person is a peace officer, a member of the Armed Forces, or a member of the National Guard, and the child obtains the firearm during, or incidental to, the performance of the official duties of the person in that capacity;
 (C)the child uses the firearm in a lawful act of self-defense or defense of 1 or more other persons; or
 (D)the person has no reasonable expectation, based on objective facts and circumstances, that a child is likely to be present on the premises on which the firearm is kept..
			IVEnforcement
			401.Criminal penalties
				(a)Failure To possess firearm owner  license; failure To comply with denial and revocation
			 requirements; failure To comply with qualifying firearm sale or
			 transfer
 requirements; failure To maintain or permit inspection of recordsSection 924(a) of title 18, United States Code, is amended by adding at the end the following:  (8)Whoever knowingly violates subsection (aa), (bb), (cc), or (ee) of section 922 shall be fined under this title, imprisoned not more than 10 years, or both..
				(b)Failure To comply with universal background checks; failure To timely report loss or theft of a
 qualifying firearm; failure To provide notice of change of addressSection 924(a)(5) of title 18, United States Code, is amended by striking (s) or (t) and inserting (t), (dd), (ff), or (gg). (c)Child access preventionSection 924(a) of title 18, United States Code, as amended by subsection (a) of this section, is amended by adding at the end the following:
					
 (9)Whoever violates section 922(hh) shall be fined under this title, imprisoned not more than 5 years, or both..
				402.Regulations
 (a)In GeneralThe Attorney General shall issue regulations governing the licensing of possessors of qualifying firearms and the recorded sale of qualifying firearms, consistent with this Act and the amendments made by this Act, as the Attorney General determines to be reasonably necessary to—
 (1)reduce or prevent deaths or injuries resulting from qualifying firearms; and
 (2)assist law enforcement in the apprehension of owners or users of qualifying firearms used in criminal activity.
 (b)Maximum interval between issuance of proposed and final regulationNot later than 120 days after the date on which the Attorney General issues a proposed regulation under subsection (a) with respect to a matter, the Attorney General shall issue a final regulation with respect to the matter.
 403.InspectionsIn order to determine compliance with this Act, the amendments made by this Act, and the regulations and orders issued under this Act, the Attorney General may, during regular business hours, enter any place in which firearms or firearm products are manufactured, stored, or held, for distribution in commerce, and inspect those areas where the products are manufactured, stored, or held.
 404.OrdersThe Attorney General may issue an order prohibiting the sale or transfer of any firearm that the Attorney General finds has been transferred or distributed in violation of this Act, an amendment made by this Act, or a regulation issued under this Act.
 405.Injunctive enforcementThe Attorney General may bring an action to restrain any violation of this Act or an amendment made by this Act in the district court of the United States for any district in which—
 (1)the violation occurs; or (2)the defendant is found or transacts business.
				VFirearm Injury Information and Research
			501.Duties of the Attorney General
 (a)In generalThe Attorney General shall— (1)establish and maintain a firearm injury information clearinghouse to collect, investigate, analyze, and disseminate data and information relating to the causes and prevention of death and injury associated with firearms;
 (2)conduct continuing studies and investigations of firearm-related deaths and injuries; (3)collect and maintain current production and sales figures for each licensed manufacturer; and
 (4)conduct a study on the efficacy of firearms that incorporate technology that prevents the use of those firearms by unauthorized users (commonly known as smart guns), in the prevention of unintended firearm deaths.
 (b)Availability of informationPeriodically, but not less frequently than annually, the Attorney General shall submit to Congress and make available to the public a report on the activities and findings of the Attorney General under subsection (a).
				VIEffect on State Law
			601.Effect on State law
 (a)In GeneralThis Act and the amendments made by this Act may not be construed to preempt any provision of the law of any State or political subdivision of that State, or prevent a State or political subdivision of that State from enacting any provision of law regulating or prohibiting conduct with respect to firearms, except to the extent that the provision of law is inconsistent with any provision of this Act or an amendment made by this Act, and then only to the extent of the inconsistency.
 (b)Rule of InterpretationA provision of State law is not inconsistent with this Act or an amendment made by this Act if the provision imposes a regulation or prohibition of greater scope or a penalty of greater severity than a corresponding prohibition or penalty imposed by this Act or an amendment made by this Act.
				602.Certification of State firearm licensing systems and State firearm record of sale systems
 (a)In generalChapter 44 of title 18, United States Code, as amended by section 202 of this Act, is amended by adding at the end the following:
					
 933.Certification of State firearm licensing systems and State firearm record of sale systemsUpon a written request of the chief executive officer of a State, the Attorney General may certify— (1)a firearm licensing system established by a State, if State law requires the system to satisfy the requirements applicable to the Federal firearm licensing system established under section 923(m); and
 (2)a firearm record of sale system established by a State, if State law requires the head of the State agency that administers the system to submit to the Federal firearm record of sale system established under section 932(b) a copy of each report submitted to the head of the agency under section 932(a)(1), not later than 7 days after receipt of the report..
 (b)Clerical amendmentThe table of sections for chapter 44 of title 18, United States Code, as amended by section 202 of this Act, is amended by adding at the end the following:
					933. Certification of State firearm licensing systems and State firearm record of sale systems..
				VIIRelationship to Other Law
 701.Subordination to Arms Export Control ActIn the event of any conflict between any provision of this Act or an amendment made by this Act, and any provision of the Arms Export Control Act (22 U.S.C. 2751 et seq.), the provision of the Arms Export Control Act shall control.
			VIIIInapplicability
 801.Inapplicability to governmental authoritiesThis Act and the amendments made by this Act shall not apply to any department or agency of the United States, of a State, or of a political subdivision of a State, or to any official conduct of any officer or employee of such a department or agency.
			IXEffective Dates of Amendments
			901.Effective dates of amendments
 (a)In generalExcept as provided in subsection (b), the amendments made by this Act shall take effect 1 year after the date of enactment of this Act.
 (b)Firearm recordsThe amendments made by section 202 shall take effect on the date of enactment of this Act, except as otherwise provided in the amendments made by that section.